 

--------------------------------------------------------------------------------

Exhibit 10.3
 
 
SECOND MODIFICATION AGREEMENT


DATE:
As of June 26, 2015 (the "Effective Date")
     
PARTIES:
Borrower:
KNIGHT TRANSPORTATION, INC. an Arizona corporation
       
Lender:
WELLS FARGO BANK, NATIONAL ASSOCIATION



RECITALS:
 
    A.   Lender has heretofore established a revolving line of credit (the
"Loan") in the original maximum principal amount of $300,000,000 pursuant to
that certain Amended and Restated Credit Agreement dated as of October 21, 2013,
executed by and between Borrower and Lender (as previously or hereafter amended
or modified, the "Loan Agreement").
 
    B.   The Loan is evidenced by that certain Amended and Restated Revolving
Credit Note dated as of October 21, 2013, executed by Borrower to the order of
the Lender (as amended from time to time, the "Note").
 
    C.   The indebtedness and obligations of Borrower have been guaranteed by
Knight 101 LLC, an Arizona limited liability company, Arizona Hay Press, LLC, an
Arizona limited liability company, Knight Ag Sourcing, LLC, an Arizona limited
liability company, Knight Port Services, LLC, an Arizona limited liability
company, Knight Capital Growth, LLC, an Arizona limited liability company,
Squire Transportation, LLC, an Arizona limited liability company, Knight
Management Services, Inc., an Arizona corporation, Quad-K LLC, an Arizona
limited liability company, Knight Truck & Trailer Services, LLC, an Arizona
limited liability company, Knight Transportation Services, Inc., an Arizona
corporation, Knight Logistics LLC, an Arizona limited liability company
(formerly known as Knight Brokerage, LLC, an Arizona limited liability company),
Knight Refrigerated, LLC, an Arizona limited liability company, Knight Air, LLC,
an Arizona limited liability company, Kool Trans LLC, an Arizona limited
liability company, Barr-Nunn Transportation, Inc., an Iowa corporation,
Barr-Nunn Logistics, Inc., an Iowa corporation, and Sturgeon Equipment, Inc., an
Iowa corporation (each individually a "Guarantor" and collectively the
"Guarantors"), pursuant to the terms and conditions of those certain Continuing
Guaranty agreements dated as of October 21, 2013 and February 27, 2015, as
applicable, executed in favor of the Lender (collectively, the "Guaranty
Agreements").
 
    D.   The Loan Agreement, the Note, the Guaranty Agreements and all other
documents related to or executed in connection with the Loan are referred to
hereinafter, severally and collectively, as the "Loan Documents").
 
    Now, therefore, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
AGREEMENTS:
 
SECTION 1.
ACCURACY OF RECITALS; DEFINITIONS.

 
    1.1   The parties acknowledge and agree that the Recitals are accurate.
 
    1.2   Borrower acknowledges and agrees that as of June 1, 2015 the
outstanding principal balance of the Loan is $62,400,000.
 
 

--------------------------------------------------------------------------------

 
    1.3   Unless otherwise defined herein, all terms defined in the Loan
Documents will have the same meanings when used herein.


SECTION 2.
MODIFICATIONS.

 
    2.1  The definition of "Applicable Margin" in Section 1.1 of the Loan
Agreement is hereby amended and restated as follows:
 
    Applicable Margin shall mean the following:
 
LIBOR
Base Rate
Borrowing
Borrowing
62.5 basis points
0.0 basis points

 
    2.2    Section 2.6(a) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:


(a)           The Borrower agrees to pay to the Lender (i) quarterly in arrears
for each calendar quarter ending each March 31, June 30, September 30 and
December 31, on the last Business Day of each calendar quarter, commencing June
30, 2015 and (ii) on the date on which the RLC Commitment shall be terminated as
provided herein, for the period from the end of the preceding calendar quarter
to the date of such termination, a commitment fee (the "Commitment Fee") at a
rate per annum equal to 8.00 basis points (.08%) on the Average Adjusted Daily
Undrawn Balance during the preceding calendar quarter (or shorter period (1)
commencing with the date hereof or (2) ending with the RLC Maturity Date or any
other date on which the Commitment shall be terminated).  The Commitment Fee
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.  The Commitment Fee shall be deemed to commence to accrue as of March
30, 2015 and shall cease to accrue on the earlier of the RLC Maturity Date and
the termination of the Commitment of Lender as provided herein.
 
    2.3   Section 2A.1(a) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:


(a)           Provided that the Borrower has satisfied the conditions precedent
contained in Section 2A.1(b) hereof, the Lender agrees, from time to time, to
issue and/or renew Letters of Credit on behalf of the Borrower so long as (i)
upon such issuance or renewal, an issuance fee is paid by the Borrower to the
Lender in an amount equal to 62.5 basis points (0.625%) per annum (computed on
the basis of the actual number of days elapsed in a year of 360 days) of the
amount of each Letter of Credit, (ii) the Letter of Credit Balance, after giving
effect to such Letter of Credit, will not exceed the Letter of Credit
Commitment, and (iii) the outstanding aggregate principal amount of all
Borrowings made by the Lender pursuant to the Revolving Loan, together with the
Letter of Credit Balance, after giving effect to such Letter of Credit, will not
exceed the Maximum RLC Commitment.
 
    2.4   Each of the Loan Documents is hereby modified to conform to the
provisions of this Agreement and to provide that it will be a default or an
event of default thereunder if Borrower fails to comply with any of the
covenants of Borrower herein or if any representation, warranty or other
statement of Borrower contained or incorporated herein is materially incomplete,
incorrect, or misleading as of the date of execution hereof.

 
 

--------------------------------------------------------------------------------

 
    2.5   Each reference in any of the Loan Documents to any of the other Loan
Documents is hereby amended to be a reference to such document as modified
herein.  
 
SECTION 3.
CONDITIONS PRECEDENT TO EFFECTIVENESS.

   
    3.1   The agreements of Lender and the modifications contained herein shall
not be binding upon Lender until Lender has executed and delivered this Second
Modification Agreement and Lender has received, at the expense of Borrower, the
following, each of which must be acceptable to Lender in form and content:
 
(a)
An original of this Second Modification Agreement fully executed by Borrower and
each of the Guarantors.
   
(b)
Payment to Lender of the Transaction Costs referred to in Section 4.5.
   
(c)
All other documents Lender may require to reflect the modifications contained
herein and to give effect to effectuate the purposes hereof.

       
SECTION 4.
RATIFICATION OF DOCUMENTS; CERTAIN COVENANTS.


    4.1   Borrower agrees that: (a) the Loan Documents, as modified by this
Second Modification Agreement, are the legal, valid, and binding obligations of
Borrower and are in full force and effect, (b) the Loan Documents are unchanged,
except as specifically modified by this Second Modification Agreement, and (c)
any and all property or rights to or interests in property granted as security
in any of the Loan Documents shall remain as security for the Loan and the
obligations of Borrower under the Loan Documents, as modified hereby.
 
    4.2   Borrower hereby restates, as of the date of its execution hereof, each
and every representation and warranty of Borrower in the Loan Documents, as
fully as if set forth at length herein.
   
    4.3   Borrower agrees that the occurrence of a default or event of default
under any document evidencing or securing any credit accommodation heretofore,
herewith or hereafter established by Lender in favor of Borrower will constitute
a default under the Loan Documents, as amended hereby.
 
    4.4   Borrower agrees to execute, deliver, and provide to Lender such
additional agreements, documents, and instruments as reasonably required by
Lender to effectuate the intent of this Second Modification Agreement.
 
    4.5   In consideration of Lender 's agreement to modify the Loan Documents
as described herein, Borrower hereby agrees to pay, in addition to other amounts
called for herein, the following amounts related to the transaction described
herein (the "Transaction Costs"): all costs and expenses arising from the
prepara­tion of this Second Modification Agreement and the documents called for
herein, the monitoring and administration of the Loan, including, but not
limited to, Lender 's reasonable attorneys' fees and all other charges that may
be imposed on, or incurred by Lender as a result of the transaction described
herein.
 
    4.6   Borrower and each of the Guarantors agrees to indemnify and hold
Lender (and Lender 's present and former directors, shareholders, officers,
employees, agents, representatives, successors and assigns, and their separate
and respective heirs, personal representatives and successors and assigns)
harmless from and against all claims, costs, expenses, actions, suits,
proceedings, losses, damages and liabilities of any kind whatsoever (except
those arising from the gross negligence or willful misconduct of Lender),
including but not limited to attorneys' fees and expenses (including any
allocated costs of Lender 's in-house counsel), arising out of any matter
relating, directly or indirectly, to the Loan, whether resulting from internal
disputes of Borrower or any Guarantor, or whether involving other third persons,
or out of any other matter whatsoever related to this Second Modification
Agreement, the Loan Documents, or any property encumbered as security for the
Loan. This indemnity provision will continue in full force and effect and will
survive the repayment of the Loan and the performance of all of Borrower's
and/or any Guarantor's other obligations with respect to the Loan.

 
 

--------------------------------------------------------------------------------

 
    4.7   Borrower and each of the Guarantors fully, finally, and absolutely and
forever releases and discharges Lender and its present and former directors,
shareholders, officers, employees, agents, representatives, successors and
assigns, and their separate and respective heirs, personal representatives,
successors and assigns, from any and all actions, causes of action, claims,
debts, damages, demands, liabilities, obligations, and suits, of whatever kind
or nature, in law or equity of Borrower or any of the Guarantors, whether now
known or unknown to Borrower or any Guarantor, and whether contingent or
matured, in respect of the Loan, the Loan Documents, or the actions or omissions
of Lender in respect of the Loan, the Loan Documents that arise from events
occurring prior to the date of this Second Modification Agreement, including,
without limitation, the negotiation of this Second Modification Agreement or any
documents called for herein or related hereto.


SECTION 5.
MISCELLANEOUS.

 
    5.1   Except as modified hereby, the Loan Documents remain unchanged and in
full force and effect.
 
    5.2   The Loan Documents, as modified herein, and all other documents called
for herein or therein contain the complete understanding and agreement of
Borrower and Lender in respect of the Loan and supersede all prior
representations, warranties, agreements, arrangements, understandings, and
negotiations. No provision of the Loan Documents, as modified herein, or any
other document called for herein or therein may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the parties
thereto.
 
    5.3   The Loan Documents, as modified herein, and all other documents called
for herein or therein, are and shall be binding upon and shall inure to the
benefit of Borrower, Lender and their respective successors and assigns.
 
    5.4   This Second Modification Agreement and all other documents called for
herein or therein shall be governed by and construed in accordance with the laws
of the State of Arizona, without giving effect to any conflict of laws
principles.
 
    5.5   Time is of the essence of this Second Modification Agreement, each of
the Loan Documents, as modified hereby, and all other documents called for
herein or therein.
 
    5.6   This Second Modification Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Second
Modification Agreement to physically form one document.  Signatures transmitted
by facsimile or electronic means shall bind the party signing.
 
    5.7   Paragraph or other headings contained in this Second Modification
Agreement are for reference purposes only and are not intended to affect in any
way the meaning or interpretation of this Second Modification Agreement.

 
 

--------------------------------------------------------------------------------

 
 
    5.8   If any clause or provision of this Second Modification Agreement is
determined to be illegal, invalid, or unenforceable under any present or future
law by a final judgment of a court of competent jurisdiction, such clause or
provision shall be ineffective, but the remainder of this Second Modification
Agreement will not be affected thereby.
 
    5.9   Except as specifically set forth herein, the Loan Documents shall
remain in full force and effect.  In the event of a conflict between the terms
and provisions of this Second Modification Agreement and the terms and
provisions of any of the Loan Documents, the terms and provisions of this Second
Modification Agreement shall govern and control.

 
[signatures on following pages]
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties execute this Second Modification Agreement as of
the Effective Date.



     
KNIGHT TRANSPORTATION, INC.,
an Arizona corporation
         
By:
 
/s/ David A. Jackson
 
 
 
David A. Jackson
 
 
 
President & CEO
             
          BORROWER
             
WELLS FARGO BANK,
NATIONAL ASSOCIATION
         
By:
 
/s/ Keri M. Tignini
 
 
 
Keri M. Tignini
 
 
 
Senior Vice President
             
          LENDER

 

--------------------------------------------------------------------------------

 
CONSENT AND AGREEMENT OF GUARANTORS


The undersigned guarantors hereby consent and agree to the foregoing Second
Modification Agreement (the "Agreement").  Each guarantor hereby also agrees
that its Continuing  Guaranty dated as of October 21, 2013 or February 27, 2015,
as applicable, executed in favor of Lender (each a "Guaranty Agreement"),
continues in full force and effect and otherwise remains unaffected and
unchanged.  Each undersigned guarantor hereby ratifies and reaffirms its
Guaranty Agreement in favor of Lender.  Each of the Guarantors further reaffirm
that their obligations under the Guaranty Agreement are separate and distinct
from Borrower's obligations and agrees to join in and be bound by all of the
terms and provisions of the Agreement applicable to the Guarantors.


Dated as of the date of the Agreement:


 

     
KNIGHT 101 LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
 
 
 
David A. Jackson
 
 
 
President
                     
ARIZONA HAY PRESS, LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
 
 
 
David A. Jackson
 
 
 
President
                     
KNIGHT AG SOURCING, LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
     
David A. Jackson
 
 
 
President
                     
KNIGHT PORT SERVICES, LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
 
 
 
David A. Jackson
 
 
 
President

       

 
 
 

--------------------------------------------------------------------------------

 

     
KNIGHT CAPITAL GROWTH, LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
 
 
 
David A. Jackson
 
 
 
President

 
 

     
SQUIRE TRANSPORTATION, LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
 
 
 
David A. Jackson
 
 
 
President
                     
KNIGHT MANAGEMENT SERVICES, INC., an Arizona corporation
         
By:
 
/s/ David A. Jackson
 
 
 
David A. Jackson
 
 
 
President
                     
QUAD-K, LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
     
David A. Jackson
 
 
 
President
                     
KNIGHT TRUCK & TRAILER SERVICES, LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
 
 
 
David A. Jackson
 
 
 
President
                     
KNIGHT TRANSPORTATION SERVICES, INC., an Arizona corporation
         
By:
 
/s/ David A. Jackson
     
David A. Jackson
 
 
 
President
       

 
 
 

--------------------------------------------------------------------------------

 

     
KNIGHT LOGISTICS, LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
     
David A. Jackson
     
President
                     
KNIGHT REFRIGERATED, LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
     
David A. Jackson
 
 
 
President
       

             
KNIGHT AIR, LLC, an Arizona limited liability company
         
By:
 
Knight Transporation, Inc., an Arizona corporation
 
Its:
  Member  
By:
 
/s/ David A. Jackson
      David A. Jackson       President                      
KOOL TRANS LLC, an Arizona limited liability company
         
By:
 
/s/ David A. Jackson
 
 
 
David A. Jackson
     
Manager
                     
BARR-NUNN TRANSPORTATION, INC., an Iowa corporation
         
By:
 
/s/ Adam Miller
 
Name:
 
Adam Miller
 
Its:
 
Assistant Treasurer
                     
BARR-NUNN LOGISTICS, INC., an Iowa corporation
         
By:
 
/s/ Adam Miller
 
Name:
 
Adam Miller
 
Its:
  Assistant Treasurer                      
STURGEON EQUIPMENT, INC., an Iowa corporation
         
By:
 
/s/ Adam Miller
 
Name:
 
Adam Miller
 
Its:
  Assistant Treasurer

 
Back to Form 10-Q [form10q.htm]